—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated *730October 15, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint based on the plaintiffs failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendants established their entitlement to judgment as a matter of law and that the plaintiff failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether she sustained a serious injury as defined by Insurance Law § 5102 (d). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.